Citation Nr: 0018994	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-01 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 18, 1997, 
for the award of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970 and was awarded the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted entitlement to service connection for 
PTSD by rating decision dated in June 1998 and initially 
assigned a 50 percent rating and an effective date of October 
6, 1997.  The rating was subsequently granted to 100 percent 
and an effective date of March 18, 1997, was assigned.  The 
veteran challenges the effective date of the grant of service 
connection.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by rating 
decisions dated in October 1996 and August 1997.  

2.  By rating decision dated in June 1998, the RO granted 
entitlement to service connection for PTSD and assigned a 50 
percent evaluation with an effective date of October 6, 1997.  
The veteran first challenged the rating, which was ultimately 
granted to 100 percent by rating decision dated in August 
1998, with the same October 1997 effective date.  

3.  Thereafter, the veteran challenged the October 1997 
effective date of the 100 percent rating, which the RO 
ultimately granted back to March 18, 1997.  This was the date 
which was found to be the first time that PTSD was clinically 
established.



CONCLUSION OF LAW

The criteria for an effective date earlier than March 18, 
1997, for the award of entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance (where the 
reopening is not due to new service medical records), or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1999) (emphasis added).  The effective date of an 
award based on an original claim for compensation (service 
connection) will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1999) (emphasis added).  

The veteran contends, in essence, that he is entitled to an 
effective date earlier than March 18, 1997, for the grant of 
entitlement to service connection for PTSD.  Specifically, he 
maintains that the grant of a 100 percent evaluation for PTSD 
should be in March 1996, the date he was first hospitalized 
with a psychiatric diagnosis.

In November 1998, the RO requested a medical review of the 
claims file for the purpose of determining the earliest date 
on which it could be factually determined that the veteran 
was diagnosed with PTSD.  After reviewing the multiple 
hospital reports dated from March 21-April 28, 1996, May 13-
16, 1996, February 4-19, 1997, and March 24-31, 1997, the 
examiner found that the earliest date the veteran could be 
diagnosed with PTSD was March 1997.  

Specifically, the examiner related that the veteran was 
involuntarily hospitalized in March 1996 and May 1996, but 
refused treatment and psychological testing and no diagnosis 
of PTSD was made.  In February 1997, he was hospitalized with 
psychotic symptoms, responded to medication, and was 
released.  On March 18, 1997, he was treated as an outpatient 
and reported symptoms suggestive of PTSD.  During his March 
1997 hospitalization, he was unable to recover memories of 
Vietnam; however, was later treated by the Stress Treatment 
Program and it was their impression that he had PTSD.  After 
the evaluation at the Stress Treatment Program, the veteran 
began recalling memories of his traumas in Vietnam.  The 
examiner, thus, concluded that the earliest date the veteran 
could be diagnosed with PTSD was March 1997.

In a July 1999 personal hearing, the veteran testified that 
he was first told that he possibly had PTSD in 1996 after he 
was fired from his job.  He was referred to a psychologists 
who specialized in PTSD and was ultimately involuntarily 
hospitalized on several occasions due to his psychiatric 
symptoms, with the first hospitalization in March 1996.  He 
related that he was told to report for a VA examination but 
was too mentally ill to respond.  He started outpatient 
treatment in 1997 and was diagnosed with PTSD.  He indicated 
that Dr. T.S., his VA treating psychologist, would make a 
statement that he had PTSD in 1996.  Parenthetically, the 
Board notes that when contacted, Dr. T.S. indicated that he 
could provide no opinion on whether the veteran had PTSD in 
1996 because he was not the treating physician at that time.  
The veteran also referenced several letters associated with 
the claims file from neighbors and friends to the effect that 
he began acting strangely in late 1995 and early 1996 and had 
a mental breakdown.  

While the Board is sympathetic to the veteran's assertions, 
the Board must stress that it is bound by the rules and 
regulations of VA.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000); therefore, the Board has no choice but to deny his 
request for an earlier effective date as there is no legal 
exception or authority that applies to this claim.  As noted 
above, the effective date of an award based on an original 
claim for compensation will be either the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
was later.  

In this case, the Board notes that the veteran has not 
claimed an earlier effective date on the basis that he filed 
a claim within one year after separation; rather, he asserts 
that his entitlement began during his psychiatric 
hospitalizations in 1996.  While the veteran initially filed 
a claim in August 1996 and was hospitalized on several 
occasions for psychiatric symptomatology, the veteran was not 
diagnosed with PTSD until March 1997.  Although a past 
medical history of anxiety, depression, and "possible" PTSD 
were noted during a May 1996 hospitalization, the Board finds 
that speculative language couched in terms of a possible past 
medical history was not sufficient medical evidence to 
establish a diagnosis of PTSD at that time.  The Board 
specifically accords more probative weight to the November 
1998 VA examination report, which found that the veteran's 
PTSD could not be diagnosed prior to March 1997.  The Board 
makes this finding on the basis that the VA medical examiner 
reviewed the veteran's claims file prior to rendering an 
opinion and specifically considered the medical findings in 
the veteran's numerous hospitalization.  Moreover, the 
November 1998 VA examiner focused upon the critical inquiry 
of this appeal; that is, the earliest date on which it could 
be factually ascertained that the veteran was diagnosed with 
PTSD.  

The Board has considered the veteran's sworn testimony and 
written statements that he was diagnosed with PTSD prior to 
March 18, 1997.  Although his statements and sworn testimony 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  Thus, despite the veteran's contentions to the 
contrary, there is no medical evidence which supports a 
diagnosis of PTSD prior to March 18, 1997.  The Board has 
also considered the statements of the veteran's neighbors and 
friends that he began having psychiatric problems in late 
1995 or early 1996.  However, the statements do not provide a 
basis for establishing a medical diagnosis or relating the 
date of the any psychiatric symptomatology, nor are they 
competent to make that medical connection.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Given that there is no legal basis for assignment of an 
effective date from service separation, and that there is no 
legal basis on which to grant an effective date prior to 
March 1997, the Board finds that the date of March 18, 1997, 
is correct and there is no legal basis for an effective date 
prior to that date.  Accordingly, the claim for an earlier 
effective date for the award of service connection for PTSD 
must be denied.


ORDER

The claim of entitlement to an effective date earlier than 
March 18, 1997, for the award of entitlement to service 
connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

